Exhibit 10(i)A(8)

PERFORMANCE UNDERTAKING

THIS PERFORMANCE UNDERTAKING (this “Undertaking”), dated as of October 14, 2009,
is executed by ZEP INC., a Delaware corporation (together with its successors
and assigns, the “Performance Guarantor”), in favor of Acuity Enterprise, Inc.,
a Delaware corporation (together with its successors and assigns, “Recipient”).

RECITALS

1.         Acuity Specialty Products, Inc., a Georgia corporation
(“Originator”), and Recipient are parties to a Second Amended and Restated
Receivables Sale Agreement, dated as of the date hereof (as amended, restated or
otherwise modified from time to time, the “Receivables Sale Agreement”),
pursuant to which Originator, subject to the terms and conditions contained
therein, is selling its right, title and interest in its accounts receivable and
certain related assets to Recipient.

2.         Recipient intends to finance its purchases under the Receivables Sale
Agreement in part by borrowing under a Loan and Security Agreement, dated as of
the date hereof (as the same may from time to time hereafter be amended,
supplemented, restated or otherwise modified, the “Loan and Security Agreement”
and, together with the Receivables Sale Agreement, the “Agreements”), among
Recipient, as Borrower, Acuity Specialty Products, Inc., as initial servicer (in
such capacity, the “Initial Servicer”), the banks and other financial
institutions from time to time party thereto as “Lenders” (the “Lenders”), and
Regions Bank or any successor agent appointed pursuant to the terms of the Loan
and Security Agreement, as agent for the Lenders (in such capacity, the
“Administrative Agent”).

3.         Performance Guarantor owns, directly or indirectly, one hundred
percent (100%) of the capital stock of Originator, the Initial Servicer, and
Recipient, and Originator (and, accordingly, Performance Guarantor) is expected
to receive substantial direct and indirect benefits from its sale and
contribution of receivables pursuant to the Receivables Sale Agreement (which
benefits are hereby acknowledged).

4.         As an inducement for Recipient to acquire Originator’s accounts
receivable pursuant to the Receivables Sale Agreement, Performance Guarantor has
agreed to guaranty (a) the due and punctual performance by Originator of its
obligations under the Receivables Sale Agreement and (b) the due and punctual
performance by the Initial Servicer of its servicing duties under the Loan and
Security Agreement.

5.         Performance Guarantor wishes to guaranty the due and punctual
performance by Originator and the Initial Servicer of the aforesaid obligations
as provided herein.

AGREEMENT

NOW, THEREFORE, Performance Guarantor hereby agrees as follows:

Section 1. Definitions. Capitalized terms used herein and not defined herein
shall the respective meanings assigned thereto in the Agreements. In addition:

“Guaranteed Obligations” means, collectively, (a) all covenants, agreements,
terms, conditions, and indemnities to be performed and observed by Originator as
seller and contributor under the Receivables Sale Agreement, including, without
limitation, the due and punctual payment of all sums which are or may become due
and owing by Originator in its capacity as a seller or seller and contributor
under the Receivables Sale Agreement, whether for fees, expenses (including
actual and reasonable counsel fees), indemnified amounts, or otherwise, whether
upon any termination or for any other reason, and (b) all Servicing-Related
Obligations.

“Servicing Related Obligations” means all covenants, agreements, terms,
conditions, and indemnities to be performed and observed by Initial Servicer
under the Loan and Security Agreement.



--------------------------------------------------------------------------------

Section 2. Guaranty of Performance of Guaranteed Obligations. Performance
Guarantor hereby guarantees to Recipient, the full and punctual payment and
performance by Originator and the Initial Servicer of their respective
Guaranteed Obligations. This Undertaking is an absolute, unconditional, and
continuing guaranty of the full and punctual performance of all Guaranteed
Obligations and is in no way conditioned upon any requirement that Recipient
first attempt to collect any amounts owing by Originator or either Initial
Servicer, as the case may be, to Recipient, the Administrative Agent, or any
Lender from any other Person or resort to any collateral security, any balance
of any deposit account, or credit on the books of Recipient, the Administrative
Agent, or any Lender in favor of Originator, the Initial Servicer, or any other
Person or other means of obtaining payment. Should Originator or the Initial
Servicer default in the payment or performance of any of its Guaranteed
Obligations, Recipient (or its assigns) may cause the immediate performance by
Performance Guarantor of such Guaranteed Obligations and cause any such payment
of Guaranteed Obligations to become forthwith due and payable to Recipient (or
its assigns), without demand or notice of any nature (other than as expressly
provided herein), all of which are hereby expressly waived by Performance
Guarantor. Notwithstanding the foregoing, this Undertaking is not a guarantee of
the payment or collection of any of the Receivables or the Loans, and
Performance Guarantor shall not be responsible for any Guaranteed Obligations to
the extent the failure to perform such Guaranteed Obligations by Originator or
the Initial Servicer results from Receivables being uncollectible on account of
the insolvency, bankruptcy, or lack of creditworthiness of the related Obligor;
provided that nothing herein shall relieve Originator or the Initial Servicer
from performing in full its Guaranteed Obligations under the Agreements or
Performance Guarantor of its undertaking hereunder with respect to the full
performance of such duties.

Section 3. Performance Guarantor’s Further Agreements to Pay. Performance
Guarantor further agrees, as the principal obligor and not as a guarantor only,
to pay to Recipient (and its assigns), forthwith upon demand in funds
immediately available to Recipient, all reasonable costs and expenses (including
court costs and reasonable legal expenses) actually incurred or expended by
Recipient in connection with enforcement of the Guaranteed Obligations and/or
this Undertaking, together with interest on amounts not paid by Performance
Guarantor under this Undertaking within two Business Days after such amounts
become due until payment, at a rate of interest (computed for the actual number
of days elapsed based on a 360 day year) equal to the LIBOR Index Rate plus
2% per annum, such rate of interest changing when and as the LIBOR Index Rate
changes.

Section 4. Waivers by Performance Guarantor. Performance Guarantor waives notice
of acceptance of this Undertaking, notice of any action taken or omitted by
Recipient (or its assigns) in reliance on this Undertaking, and any requirement
that Recipient (or its assigns) be diligent or prompt in making demands under
this Undertaking, giving notice of any Termination Event, Event of Default,
Servicer Event of Default, other default or omission by Originator or the
Initial Servicer or asserting any other rights of Recipient under this
Undertaking. Performance Guarantor warrants that it has adequate means to obtain
from Originator and the Initial Servicer, on a continuing basis, information
concerning the financial condition of such Person, and that it is not relying on
Recipient to provide such information, now or in the future. Performance
Guarantor also irrevocably waives all defenses (i) that at any time may be
available in respect of the Guaranteed Obligations by virtue of any statute of
limitations, valuation, stay, moratorium law or other similar law now or
hereafter in effect or (ii) that arise under the law of suretyship, including
impairment of collateral. Recipient (and its assigns) shall be at liberty,
without giving notice to or obtaining the assent of Performance Guarantor and
without relieving Performance Guarantor of any liability under this Undertaking,
to deal with Originator and the Initial Servicer and with each other party who
now is or after the date hereof becomes liable in any manner for any of the
Guaranteed Obligations, in such manner as Recipient in its sole discretion deems
fit, and to this end Performance Guarantor agrees that the validity and
enforceability of this Undertaking, including without limitation, the provisions
of Section 7 hereof, shall not be impaired or affected by any of the following:
(a) any extension, modification or renewal of, or indulgence with respect to, or
substitutions for, the Guaranteed Obligations or any part thereof or any
agreement relating thereto at any time; (b) any failure or omission to enforce
any right, power or remedy with respect to the Guaranteed Obligations or any
part thereof or any agreement relating thereto, or any collateral securing the
Guaranteed Obligations or any part thereof; (c) any waiver of any right, power
or remedy or of any Termination Event, Event of Default, Servicer Event of
Default, or default with respect to the Guaranteed Obligations or any part
thereof or any agreement relating thereto; (d) any release, surrender,
compromise, settlement, waiver, subordination, or modification, with or without
consideration, of any other obligation of any person or entity with respect to
the Guaranteed Obligations or any part thereof; (e) the enforceability or
validity of the Guaranteed Obligations or any part thereof or the genuineness,
enforceability, or validity of any agreement relating thereto or with respect to
the Guaranteed Obligations or any part thereof; (f) the application of payments
received from any source to the payment of any payment obligations of Originator
or the

 

- 2 -



--------------------------------------------------------------------------------

Initial Servicer or any part thereof or amounts which are not covered by this
Undertaking even though Recipient (or its assigns) might lawfully have elected
to apply such payments to any part or all of the payment obligations of such
Person or to amounts which are not covered by this Undertaking; (g) the
existence of any claim, setoff, or other rights which Performance Guarantor may
have at any time against Originator or the Initial Servicer in connection
herewith or any unrelated transaction; (h) any assignment or transfer of the
Guaranteed Obligations or any part thereof; or (i) any failure on the part of
Originator or the Initial Servicer to perform or comply with any term of the
Agreements or any other document executed in connection therewith or delivered
thereunder, all whether or not Performance Guarantor shall have had notice or
knowledge of any act or omission referred to in the foregoing clauses
(a) through (i) of this Section 4.

Section 5. Unenforceability of Guaranteed Obligations Against Originator and
Initial Servicer. Notwithstanding (a) any change of ownership of Performance
Guarantor, Originator or the Initial Servicer or the insolvency, bankruptcy or
any other change in the legal status of Originator or the Initial Servicer;
(b) the change in or the imposition of any law, decree, regulation or other
governmental act which does or might impair, delay or in any way affect the
validity, enforceability or the payment when due of the Guaranteed Obligations
(unless the same shall be applicable to the Performance Guarantor); (c) the
failure of Originator, the Initial Servicer or Performance Guarantor to maintain
in full force, validity or effect or to obtain or renew when required all
governmental and other approvals, licenses or consents required in connection
with the Guaranteed Obligations or this Undertaking, or to take any other action
required in connection with the performance of all obligations pursuant to the
Guaranteed Obligations or this Undertaking; or (d) if any of the moneys included
in the Guaranteed Obligations have become irrecoverable from Originator or the
Initial Servicer for any other reason other than final payment in full of the
payment obligations in accordance with their terms or lawful setoff of claims
against the Purchasers, this Undertaking shall nevertheless be binding on
Performance Guarantor. This Undertaking shall be in addition to any other
guaranty or other security for the Guaranteed Obligations, and it shall not be
rendered unenforceable by the invalidity of any such other guaranty or security.
In the event that acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy, or reorganization of
Originator or the Initial Servicer or for any other reason with respect to
Originator or the Initial Servicer, all such amounts then due and owing with
respect to the Guaranteed Obligations under the terms of the Agreements, or any
other agreement evidencing, securing, or otherwise executed in connection with
the Guaranteed Obligations, shall be immediately due and payable by Performance
Guarantor.

Section 6. Representations and Warranties. Performance Guarantor hereby
represents and warrants to Recipient and its assigns that (a) Performance
Guarantor is a corporation duly organized, validly existing and in good standing
under the laws of Delaware and has all corporate powers and all material
governmental licenses, authorizations, consents, and approvals required to carry
on its business as now conducted and (b) this Undertaking has been duly executed
and delivered by Performance Guarantor and constitutes its legally valid and
binding obligation, enforceable against Performance Guarantor in accordance with
its terms, provided that the enforceability hereof is subject to general
principles of equity and to bankruptcy, insolvency, and similar laws affecting
the enforcement of creditors’ rights generally and by general equitable
principles.

Section 7. Subrogation. Notwithstanding anything to the contrary contained
herein, until the Guaranteed Obligations are paid in full, Performance Guarantor
(a) will not enforce or otherwise exercise any right of subrogation to any of
the rights of Recipient, the Administrative Agent, or any Lender against
Originator or the Initial Servicer, (b) hereby waives all rights of subrogation
(whether contractual, under Section 509 of the United States Bankruptcy Code, at
law or in equity, or otherwise) to the claims of Recipient, the Administrative
Agent, and any Lender against Originator or the Initial Servicer and all
contractual, statutory, or legal or equitable rights of contribution,
reimbursement, indemnification, and similar rights and “claims” (as that term is
defined in the United States Bankruptcy Code) which Performance Guarantor might
now have or hereafter acquire against Originator or the Initial Servicer that
arise from the existence or performance of Performance Guarantor’s obligations
hereunder, (c) will not claim any setoff, recoupment, or counterclaim against
Originator or the Initial Servicer in respect of any liability of Performance
Guarantor to the Originator, and (d) waives any benefit of and any right to
participate in any collateral security which may be held by Beneficiaries, the
Administrative Agent, or any Lender.

Section 8. Termination of Undertaking. Performance Guarantor’s obligations
hereunder shall continue in full force and effect until all Obligations are
finally paid and satisfied in full and the Loan and Security Agreement is
terminated, provided that this Undertaking shall continue to be effective or
shall be reinstated, as the case may be, if

 

- 3 -



--------------------------------------------------------------------------------

at any time payment or other satisfaction of any of the Guaranteed Obligations
is rescinded or must otherwise be restored or returned upon the bankruptcy,
insolvency, or reorganization of Originator or the Initial Servicer or
otherwise, as though such payment had not been made or other satisfaction
occurred, whether or not Recipient (or its assigns) is in possession of this
Undertaking. No invalidity, irregularity, or unenforceability by reason of the
federal bankruptcy code or any insolvency or other similar law, or any law or
order of any government or agency thereof purporting to reduce, amend, or
otherwise affect the Guaranteed Obligations shall impair, affect, or be a
defense to or claim against the obligations of Performance Guarantor under this
Undertaking.

Section 9. Effect of Bankruptcy. This Undertaking shall survive the insolvency
of Originator or the Initial Servicer and the commencement of any case or
proceeding by or against Originator or the Initial Servicer under the federal
bankruptcy code or other federal, state, or other applicable bankruptcy,
insolvency, or reorganization statutes. No automatic stay under the federal
bankruptcy code with respect to Originator or the Initial Servicer or other
federal, state, or other applicable bankruptcy, insolvency, or reorganization
statutes to which Originator or the Initial Servicer is subject shall postpone
the obligations of Performance Guarantor under this Undertaking.

Section 10. Setoff. Regardless of the other means of obtaining payment of any of
the Guaranteed Obligations, Recipient (and its assigns) is hereby authorized at
any time and from time to time during the existence of any Event of Default,
without notice to Performance Guarantor (any such notice being expressly waived
by Performance Guarantor) and to the fullest extent permitted by law, to set off
and apply any deposits and other sums against the obligations of Performance
Guarantor under this Undertaking then past due for more than two Business Days.

Section 11. Taxes. All payments to be made by Performance Guarantor hereunder
shall be made free and clear of any deduction or withholding. If Performance
Guarantor is required by law to make any deduction or withholding on account of
any Taxes or otherwise from any such payment, the sum due from it in respect of
such payment shall be increased to the extent necessary to ensure that, after
the making of such deduction or withholding, Recipient receive a net sum equal
to the sum which they would have received had no deduction or withholding been
made.

Section 12. Further Assurances. Performance Guarantor agrees that it will from
time to time, at the request of Recipient (or its assigns), promptly provide
information relating to the business and affairs of Performance Guarantor as
Recipient may reasonably request.

Section 13. Successors and Assigns. This Undertaking shall be binding upon
Performance Guarantor, its successors and assigns, and shall inure to the
benefit of and be enforceable by Recipient and its successors and assigns.
Without limiting the generality of the foregoing sentence, Recipient may pledge
or assign, and hereby notifies Performance Guarantor that it has pledged and
assigned, this Undertaking to the Administrative Agent, for the benefit of the
Secured Parties, as security for the Obligations, and Performance Guarantor
hereby acknowledges that the Administrative Agent may enforce this Undertaking,
on behalf of Recipient and the Secured Parties, with the same force and effect
as though the Administrative Agent were the Recipient hereunder. Performance
Guarantor may not assign or transfer any of its obligations hereunder without
the prior written consent of each of Recipient and the Administrative Agent.

Section 14. Amendments and Waivers. No amendment or waiver of any provision of
this Undertaking nor consent to any departure by Performance Guarantor therefrom
shall be effective unless the same shall be in writing and signed by Recipient,
the Administrative Agent, and Performance Guarantor. No failure on the part of
Recipient to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.

Section 15. Notices. All notices and other communications provided for hereunder
shall be made in writing and shall be addressed as follows: if to Performance
Guarantor, at the address or facsimile number set forth beneath its signature
hereto, and if to Recipient, at the addresses or facsimile number set forth
beneath its signature to the Loan and Security Agreement, or at such other
addresses or facsimile number as each of Performance Guarantor or Recipient may
designate in writing to the other. Each such notice or other communication shall
be effective (a) if given by facsimile transmission to the facsimile number
specified by this Section 15, upon the receipt thereof, (b) if

 

- 4 -



--------------------------------------------------------------------------------

given by mail, five (5) Business Days after the time such communication is
deposited in the mail with first-class postage prepaid, return receipt
requested, and addressed to the address specified in this Section 15, (c) if
hand delivered, when received at the address specified in this Section 15, or
(d) if given by recognized overnight courier, when received at the address
specified in this Section 15.

Section 16. GOVERNING LAW. THIS UNDERTAKING SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF GEORGIA.

Section 17. CONSENT TO JURISDICTION. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW: (A) EACH OF PERFORMANCE GUARANTOR AND RECIPIENT HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR GEORGIA STATE COURT SITTING IN FULTON COUNTY, GEORGIA, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS UNDERTAKING, THE AGREEMENTS OR
ANY OTHER DOCUMENT EXECUTED IN CONNECTION THEREWITH OR DELIVERED THEREUNDER AND
(B) EACH OF PERFORMANCE GUARANTOR AND RECIPIENT HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.

Section 18. WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF PERFORMANCE GUARANTOR AND RECIPIENT HEREBY WAIVES TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS UNDERTAKING, THE AGREEMENTS OR ANY OTHER DOCUMENT
EXECUTED IN CONNECTION THEREWITH OR DELIVERED THEREUNDER OR THE RELATIONSHIP
ESTABLISHED HEREUNDER OR THEREUNDER.

Section 19. Events of Default. Each of the following shall constitute an “Event
of Default” under this Undertaking:

(a)         Any representation or warranty made or deemed made by or on behalf
of Performance Guarantor to Recipient or Administrative Agent or the Lenders
under or in connection with this Undertaking or any certificate or information
delivered in connection with this Undertaking or any other Loan Document shall
be false in any material respect on the date as of which made;

(b)         Performance Guarantor shall breach or fail to perform any of the
material terms or provisions of this Undertaking which are not otherwise
referred to or addressed in this Section 19 or Section 9.1 of the Loan and
Security Agreement, and such failure shall remain unremedied for 30 days after
Performance Guarantor becomes aware of such failure;

(c)        (i) Performance Guarantor shall fail to make any payment in respect
of its outstanding Debt having an aggregate principal amount greater than
$25,000,000 when due (and after the expiration of any applicable grace period;
or (ii) any event or condition shall occur which (A) results in the acceleration
of the maturity of any of such Debt (including, without limitation, any required
mandatory prepayment or “put” of such Debt to ASP), or (B) permits the holder(s)
of such Debt to accelerate the maturity thereof or the holders of any commitment
to lend in excess of $25,000,000 to terminate such commitment; provided, that no
Event of Default shall exist under this Section 19(c)(ii)(B) until such time as
all applicable grace periods have expired.

(d)         Any Event of Bankruptcy shall occur with respect to Performance
Guarantor or any of its “Material Subsidiaries” (as such term is defined and
used in the Receivables Sale Agreement);

(e)         A final judgment or judgments for the payment of money in excess of
$15,000,000 in the aggregate shall have been rendered against Performance
Guarantor, in each case after deducting (i) the amount with respect to which
Performance Guarantor is insured and with respect to which the insurer has
assumed responsibility in writing and (ii) the amount for which Performance
Guarantor is otherwise indemnified if the terms of, and Person

 

- 5 -



--------------------------------------------------------------------------------

providing, such indemnification are satisfactory to Administrative Agent, and
which is not stayed on appeal or otherwise being appropriately contested in good
faith, and the same shall have remained unsatisfied and in effect, without stay
of execution, for a period of 30 consecutive days;

(f)         Performance Guarantor shall deny, disaffirm, terminate, or revoke
any of its obligations under this Undertaking or any material provision of this
Undertaking for any reason ceases to be valid, binding, and enforceable in
accordance with its terms (or Performance Guarantor shall challenge the
enforceability of this Undertaking or any other Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of this Undertaking or any other Loan Document has ceased
to be or otherwise is not valid, binding, and enforceable in accordance with its
terms).

Section 20. Miscellaneous. This Undertaking constitutes the entire agreement of
Performance Guarantor with respect to the matters set forth herein. The rights
and remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Undertaking shall be in
addition to any other guaranty of or collateral security for any of the
Guaranteed Obligations. The provisions of this Undertaking are severable, and in
any action or proceeding involving any state corporate law, or any state or
federal bankruptcy, insolvency, reorganization, or other law affecting the
rights of creditors generally, if the obligations of Performance Guarantor
hereunder would otherwise be held or determined to be avoidable, invalid, or
unenforceable on account of the amount of Performance Guarantor’s liability
under this Undertaking, then, notwithstanding any other provision of this
Undertaking to the contrary, the amount of such liability shall, without any
further action by Performance Guarantor or Recipient, be automatically limited
and reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding. Any provisions of this Undertaking which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Unless otherwise
specified, references herein to “Section” shall mean a reference to sections of
this Undertaking.

[Signatures on following pages.]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Performance Guarantor has caused this Undertaking to be
executed and delivered as of the date first above written.

 

ZEP INC., a Delaware corporation

By:

 

/s/ Mark R. Bachmann

Name:

 

Mark R. Bachmann

Title:

 

Executive Vice President and CFO

Address for Notices:

1310 Seaboard Industrial Boulevard

Atlanta, Georgia 30318

Attention: Chief Financial Officer

Fax No.:    (404) 367-4084

With a copy to:

1310 Seaboard Industrial Boulevard

Atlanta, Georgia 30318

Attention: General Counsel

Fax No.:    (404) 367-4084